Citation Nr: 0113167	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

Entitlement to a higher initial evaluation for degenerative 
changes of the lumbar spine at L4-L4, with retained foreign 
body, evaluated as 20 percent disabling.  

Entitlement to a higher initial evaluation for acute facet 
joint dysfunction, C4-C6, evaluated as 10 percent disabling.  

Entitlement to a higher initial evaluation for a gunshot 
wound of the left arm and forearm, evaluated as 10 percent 
disabling.  

Entitlement to a higher initial evaluation for a gunshot 
wound of the abdomen, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran had active duty from October 1976 to November 
1998.  

The veteran's VA Form 9, dated in December 1999, 
reflects that he requested a Travel Board hearing.  
In addition in a statement in support of claim 
received later in December 1999 the veteran 
requested a local hearing before a local hearing 
officer.  The veteran was afforded an RO hearing 
before a hearing officer in January 2000.  However, 
there is no indication from the record that the 
veteran withdrew his request for a hearing before a 
traveling Board member.  In view of the foregoing, 
and to ensure full compliance with due process 
requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The veteran should be afforded an 
opportunity to offer testimony at a 
Travel Board hearing.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





